t c memo united_states tax_court francine acquaviva petitioner v commissioner of internal revenue respondent docket no filed date richard j sapinski for petitioner julia ann roy frank a racaniello and william s garofalo for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and additions to the federal income taxes of petitioner and her husband mr acquaviva as follows additions to tax_year sec sec sec sec deficiency a a dollar_figure big_number dollar_figure big_number -0- -0- a dollar_figure big_number big_number dollar_figure big_number respondent determined the additions to tax for negligence or intentional disregard of rules or regulations for and under sec_6653 percent of the interest due on the portion of the deficiency attributable to negligence as provided by sec_6653 for and sec_6653 for and mr acquaviva did not join in the petition filed by petitioner and thus is not a party in this case after concessions we must decide whether petitioner tacitly consented to the filing of joint federal_income_tax returns for each of the years in issue whether payments made by magnum development corp magnum mr acquaviva's real_estate development_corporation during the and taxable years were constructive dividends whether petitioner is relieved from joint federal_income_tax liability as an innocent spouse by operation of sec_6013 whether petitioner is liable for an addition_to_tax under sec_6651 for the taxable_year whether petitioner is liable for the additions to tax for negligence under sec_6653 and for and sec_6653 and b for and and petitioner conceded before trial that the gain attributable to a condemnation_award which her husband received was not properly deferred under sec_1033 on brief petitioner conceded that the proceeds from a involuntary_conversion were also not properly deferred under sec_1033 petitioner concedes that these amounts are properly taxable to mr acquaviva all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for the additions to tax for substantial_understatement of tax under sec_6661 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in holmdel new jersey a background petitioner and her husband have known each other for most of their lives they grew up across the street from one another in a lower middle class neighborhood in hoboken new jersey petitioner married mr acquaviva in at the age of mr acquaviva was the breadwinner petitioner was a housewife who stayed at home to take care of their four sons mr acquaviva was a residential real_estate developer and during the and taxable years an officer-shareholder in magnum petitioner and mr acquaviva enjoyed a harmonious and close family relationship with each other and their sons shortly after they were married the acquavivas moved into a tenement apartment in hoboken new jersey the couple's standard of living improved throughout their marriage as mr acquaviva's businesses prospered by the early 1980's the family lived in a large five-bedroom home which mr acquaviva built in an upscale neighborhood located in holmdel new jersey the couple had a housekeeper enjoyed giving gifts of expensive jewelry and furs drove expensive automobiles took family vacations and maintained a summer home on the new jersey shore petitioner maintained an affluent lifestyle throughout the years in issue throughout their marriage petitioner and mr acquaviva have kept their household responsibilities separate mr acquaviva managed the family finances and made all of the important financial and investment decisions for the family without input from petitioner petitioner managed their household purchased the family's groceries clothing and personal items and cared for the children when they were young petitioner paid her personal expenses and those related to running the household by personal check drawn on a joint checking account that she maintained with her husband however petitioner relied on mr acquaviva to pay the majority of the family's living_expenses expenses such as the mortgage homeowner's insurance real_estate_taxes life_insurance automobile payments automobile insurance state and federal taxes political contributions and expenses for live-in help were all paid out of mr acquaviva's personal account petitioner was not a signatory on her husband's personal checking account petitioner never asked mr acquaviva how much money was in his personal checking account mr acquaviva made funds available to petitioner through the couple's joint checking account by depositing funds drawn from his personal checking account petitioner never asked how much she could spend if she needed additional funds she simply asked her husband to deposit more money into their joint account petitioner's education ended with high school petitioner had no training or background in accounting business or finance with the exception of running a retail clothing business called unique boutique which mr acquaviva set up as an amusement for her petitioner's participation in her husband's business was limited to decorating some of the model houses which he built petitioner was otherwise unemployed during the relevant years b mr acquaviva's business activities during the years in issue mr acquaviva did not conceal his business activities or the family's financial affairs from petitioner however mr acquaviva generally did not discuss his investments or the family's financial affairs with petitioner mr acquaviva usually did not conduct business at home petitioner did not question her husband's decisions petitioner trusted her husband and believed he would do what was best for the family shortly after his marriage to petitioner in mr acquaviva took over his father's refrigerator repair service he although petitioner was the owner operator of this dress shop she left all of the business decisions to her husband during the years that petitioner's dress shop was in operation from through the business incurred a net_loss of dollar_figure eventually developed it into a commercial heating and air conditioning business sometime during the early 1980's mr acquaviva and frank dimisa mr dimisa a real_estate developer from staten island new york entered into a venture to develop a residential subdivision mr acquaviva eventually changed his business from mechanical contracting to residential real_estate development mr acquaviva became a successful real_estate developer in the years following his initial project with mr dimisa mr acquaviva's real_estate activities expanded to encompass over different ventures over the years mr acquaviva reinvested the proceeds from his development activities in additional land purchases and in turn future development projects mr acquaviva's primary source of credit for his real_estate activities was city federal savings bank city federal city federal was declared insolvent and taken over by the office of thrift supervision in december of mr acquaviva's primary source of credit thus disappeared and he no longer was able to meet his debt obligations an investigation of city federal by the u s attorney's office and the resolution trust corporation rtc revealed that in mr acquaviva and mr dimisa paid dollar_figure to a senior lending officer at city federal in order to obtain approval of a development loan mr acquaviva was charged with and pleaded guilty to conspiracy to commit bribery in mr acquaviva did not tell petitioner about the investigation until weeks before he pleaded guilty in settlement of the rtc's claims mr acquaviva and his sons paid dollar_figure in this payment was partially funded by borrowing and was secured_by the family's remaining assets which included the acquavivas' home involuntary_conversion mr acquaviva purchased a multistory commercial building located in hoboken new jersey hoboken property in the hoboken property was destroyed by fire in date mr acquaviva received dollar_figure million from his insurance carrier in late as a settlement of the damage caused by the fire at the time of the fire mr acquaviva's adjusted_basis in the hoboken property was dollar_figure on the acquavivas' federal_income_tax return mr acquaviva did not report any gain from this conversion electing instead to defer the gain pursuant to sec_1033 no statement was attached to the couple's sec_1033 provides that under certain circumstances a taxpayer may defer the taxation of gain realized on an involuntary_conversion sec_1033 where condemnation proceeds are received in the form of money replacement with like-kind_property must be made within years after the close of the year in which the landowner first receives the proceeds in this case by the end of the calendar_year the commissioner's regulations direct that the details of an involuntary_conversion of property resulting in a gain should be reported on the return for the year in which the gain is realized in this case but that an election to defer recognition of gain will be deemed to have been made by a failure to include the gain in gross_income in the year received sec_1 a - c income_tax regs the failure of the acquavivas to report and pay tax on the gain from the involuntary_conversion on continued return identifying that the hoboken property had been replaced nor did they file an amended return reporting the gain petitioner conceded that the hoboken property was not properly replaced pursuant to sec_1033 condemnation mr acquaviva and mr dimisa formed the holmdel golf country club partnership hgcc in to develop land located in monmouth county new jersey into an exclusive residential community of luxury homes with an adjacent golf course and country club mr acquaviva and mr dimisa each owned a percent interest in hgcc mr acquaviva purchased two tracts of farm_land located in monmouth county and contributed them to hgcc in petitioner's signature appears on various documents of title mortgages and closing statements related to this transaction hgcc acquired additional land in monmouth county in january and date continued their income_tax return thus constituted an election to defer the recognition of the gain under sec_1033 see cerny v commissioner tcmemo_1987_599 it was necessary for petitioner to attend occasional real_estate closings and personally sign various documents petitioner's signature was required along with her husband's as a guarantor and or to release or convey any marital interest she may have had in the property being conveyed in connection with her husband's real_estate development activity during the monmouth county board_of freeholders was considering the purchase and conversion of acres of farmland into a public park acres of which was owned by hgcc in date monmouth county filed a declaration of taking against acres of land owned by hgcc and deposited dollar_figure the property's estimated fair_market_value with the superior court of new jersey the condemnation proceedings including the amount of the condemnation_award were reported in local newspapers petitioner read some of these articles and attended a few of the public hearings concerning the condemnation mr acquaviva consulted his accountant louis defalco mr defalco regarding the tax implications of the condemnation_award mr acquaviva and mr dimisa were advised by mr defalco that they had the option of replacing the property and deferring the recognition of any gain or of recognizing the gain currently mr dimisa also suggested that mr acquaviva and he discuss the matter with herbert gannette mr gannette a tax attorney in the interim hgcc reported a gain in the amount of dollar_figure from the condemnation on its form_1065 u s partnership return of income hgcc issued checks to each partner for dollar_figure which represented each partner's share of the proceeds from the condemnation_award after deduction of expenses mr acquaviva deposited his share into his personal checking account however hgcc subsequently filed an amended form_1065 electing to defer this gain pursuant to sec_1033 mr acquaviva intended to reinvest the proceeds from the condemnation into another venture with mr dimisa in the fall of mr acquaviva and mr dimisa sought legal advice from mr gannette regarding the condemnation gain mr gannette advised the partners that in seeking the benefits of sec_1033 hgcc would be regarded as an entity separate from its partners and as such it was incumbent upon hgcc not the partners individually to acquire and hold replacement_property in its trade_or_business mr dimisa however decided not to enter into another venture with mr acquaviva through hgcc he decided to report his share of the taxable_income related to the condemnation thus the condemnation proceeds were never reinvested by hgcc mr defalco prepared an amended individual_income_tax_return which reported mr acquaviva's proportionate share of hgcc's gain from the condemnation mr defalco delivered the amended_return to mr acquaviva for filing mr acquaviva never filed this amended_return mr acquaviva explained that he could not afford to pay his share of the tax_liability because he had used the condemnation proceeds to among other things purchase other properties in contemplation of either contributing or selling them to hgcc mr acquaviva never told petitioner of his discussions with mr dimisa mr defalco or his tax attorney concerning the involuntary_conversion nor did he discuss with her his decision to ignore the advice of his professional advisers petitioner concedes that the gain realized on the condemnation_award should have been reported on an amended return magnum development corp during the and taxable years magnum was a closely held real_estate development_corporation owned by mr acquaviva and three of his sons magnum functioned as the general contractor on mr acquaviva's residential real_estate development projects mr acquaviva occasionally made cash advances to magnum no promissory notes were executed and magnum did not pay interest on the funds advanced magnum paid some of mr acquaviva's personal expenses during magnum paid dollar_figure for the installation of a swimming pool at the acquavivas' home and dollar_figure for home improvements in magnum paid dollar_figure for landscaping services benefiting the acquavivas' home and in addition issued a check in the amount of dollar_figure directly to mr acquaviva magnum accounted for these transactions on its books as reductions in the amount it owed mr acquaviva magnum never declared a dividend during or respondent determined that these amounts paid on behalf of or directly to mr acquaviva were dividends c tax_return preparation mr acquaviva did not discuss tax matters with his wife she expected him to take care of such matters during the years in issue mr acquaviva or his son christopher ensured that tax returns were filed during and mr acquaviva had joint returns prepared he did not present these returns to petitioner for her review or signature but rather filed the and returns without her signature and signed her name to the return petitioner did not file separate returns for any of the years in issue petitioner knew that there was a responsibility to file returns but assumed that my husband would have taken care of that petitioner filed joint income_tax returns with her husband during their marriage but could not recall for which taxable years mr acquaviva used the accounting firm of defalco co for tax and accounting services for more than years in addition to advising mr acquaviva on tax matters concerning his enterprises mr defalco also advised mr acquaviva on personal tax matters defalco co prepared the acquavivas' income_tax returns during the years in issue mr acquaviva filed federal_income_tax returns electing the status of married filing joint_return for all of the years in issue petitioner knew that mr defalco had a longstanding professional relationship with her husband petitioner was not involved in the preparation of the couple's income_tax returns neither mr acquaviva nor mr defalco discussed the returns with petitioner they did not discuss the advantages or possible disadvantages of filing a joint_return with petitioner petitioner did not give her husband express consent to file the returns on her behalf although she knew that the returns had been prepared by the same accountant for many years and was confident in his abilities petitioner never asked to review the returns petitioner trusted her husband and relied on his judgment petitioner executed a form_2848 power_of_attorney and declaration of representative designating her husband's accountant to represent her concerning the irs audit of the and returns a joint returns opinion we must first decide whether petitioner filed a joint_return for each of the taxable years in issue if petitioner did not file a joint_return for the taxable years through then she is not liable for the deficiencies determined by respondent and the question of petitioner's innocent spouse status becomes moot see 48_tc_921 generally a nonsigning spouse is not liable for taxes shown to be due on a return or later determined as a deficiency 48_tc_496 we have however recognized that joint liability arising from a return is not necessarily defeated because one spouse did not sign the return 56_tc_1 34_tc_740 affd per curiam 325_f2d_1 2d cir rather the determining factor is whether the spouses intended to file and be bound by the particular return in question 780_f2d_561 6th cir affg in part revg in part and remanding tcmemo_1984_310 januschke v commissioner supra pincite whether petitioner intended to file a joint_return is a question of fact o'connor v commissi412_f2d_304 2d cir affg in part and revg in part on another issue tcmemo_1967_174 in the instant case petitioner did not sign the returns the burden therefore is on respondent to produce evidence of petitioner's intent to file a joint_return with mr acquaviva id petitioner knew that her husband's longtime accountant mr defalco prepared the subject returns and she was confident in his abilities petitioner designated mr defalco to represent her during the audit of the and returns thus she had the opportunity to raise an objection to the joint filing of the returns with the examining agent at the audit level but chose not to do so cf estate of campbell v commissioner supra pincite income from petitioner's dress shop was reported on schedule c of the return gain from the sale of the real_property used by her dress shop which she held as a joint owner with her husband was included on the return although not conclusive the inclusion of a spouse's income on a return has been regarded as a factor supporting the conclusion that the particular return in question was intended as a joint_return federbush v commissioner supra pincite petitioner testified that she was aware of her duty to file having done so in past years petitioner also testified that she had filed joint returns with her husband during their marriage though she did not recall which joint returns she may have signed we also find it significant that petitioner never filed a separate_return nor did she ever object to the filing of joint returns either to her husband or his accountant there was a general understanding between petitioner and her husband that he would handle the family's financial and business matters including the preparation and filing of tax returns petitioner never asked to review the subject returns because she believed it was not necessary petitioner trusted her husband and relied on his judgment we believe that her reliance on mr acquaviva's judgment is indicative of petitioner's intent in other words she intended the returns to be filed as he chose estate of campbell v commissioner supra pincite based on the foregoing we conclude that petitioner intended to file and did file joint returns for each of the taxable years in issue b constructive dividends petitioner contends that the payments made by magnum in and to or on behalf of her husband were repayments of loans that he made to magnum respondent determined that magnum did not have a bona_fide debt to mr acquaviva any payments therefore were dividends to mr acquaviva the characterization of these payments depends upon whether mr acquaviva and magnum intended to create a bona_fide debtor- creditor relationship 627_f2d_1032 10th cir affg tcmemo_1978_306 321_f2d_598 3d cir affg 36_tc_446 if a bona_fide debtor-creditor relationship existed then the payments by magnum may be properly characterized as the repayment of that debt see eg schaefer v commissioner tcmemo_1994_444 if however as respondent contends there was no bona_fide debtor-creditor relationship then the payments may be characterized as dividends to mr acquaviva see 398_f2d_694 3d cir commissioner v makransky supra the proper characterization is a question of fact to be determined on the basis of all of the facts and circumstances 262_f2d_512 2d cir affg tcmemo_1958_8 63_tc_790 the burden is on petitioner to show that there existed a bona_fide indebtedness and that the amounts in question were the repayment of that debt rule a courts have considered various factors in determining whether shareholder advances are debt or contributions to capital in making our determination we recognize that the court_of_appeals for the third circuit to which continued transactions between shareholders and their closely held corporations require special scrutiny because of the apparent lack of a true arm's-length relationship between the two fin hay realty co v united_states supra pincite 85_tc_1005 this scrutiny is particularly applicable where a shareholder advances funds to a corporation and characterizes the transaction as creating a corporate obligation instead of a contribution_to_capital fin hay realty co v united_states supra pincite petitioner argues that the requisite intent to create a bona_fide debt existed between mr acquaviva and magnum in support continued appeal in this case lies uses the following nonexclusive list of factors the intent of the parties the identity between creditors and shareholders the extent of participation in management by the holder of the instrument the ability of the corporation to obtain funds from outside sources the thinness of the capital structure in relation to debt the risk involved the formal indicia of the arrangement the relative position of the obligees as to other creditors regarding the payment of interest and principal the voting power of the holder of the instrument the provision of a fixed rate of interest a contingency on the obligation to repay the source of the interest payments the presence or absence of a fixed maturity_date a provision for redemption by the corporation a provision for redemption at the option of the holder and the timing of the advance with reference to the organization of the corporation 398_f2d_694 3d cir fn ref omitted these factors are only aids to be used in determining whether a bona_fide debtor-creditor relationship existed between mr acquaviva and magnum see id pincite of her position petitioner offered the testimony of mr acquaviva her son christopher who during the years in issue served as magnum's treasurer and their accountant mr defalco petitioner also presented copies of magnum's automated general ledger and accounting_records as evidence of a bona_fide debt respondent contends that petitioner has not met her burden_of_proof statements of intent must be considered in the context of the surrounding circumstances williams v commissioner supra pincite what few formal indicia surrounded mr acquaviva's advances were minimized by the lack of other objective factors to support the conclusion that they were loans petitioner offered no evidence_of_indebtedness eg loan agreements promissory notes repayment schedules or collateral posted to secure the alleged loans there was no interest reflected in any of the and payments nor was there any evidence that these payments were made to satisfy a debt between magnum and mr acquaviva petitioner did not introduce magnum's corporate minutes into evidence furthermore mr acquaviva a 25-percent shareholder in magnum did not get formal authorization from the other shareholders for the loans petitioner has failed to prove that magnum owed a bona_fide debt to mr acquaviva petitioner has not argued that magnum lacked earnings_and_profits during and see sec_301 sec_316 we sustain respondent's determination on this issue c innocent spouse sec_6013 provides that spouses may elect to file a joint federal_income_tax return if a husband and wife file a joint_return the tax is computed on their aggregate income and the liability with respect to such tax is joint_and_several sec_6013 757_f2d_1157 11th cir sec_6013 however relieves a spouse of this joint_and_several_liability for tax if he or she can show that a joint federal_income_tax return was filed by the spouses there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the claimed innocent spouse did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold this claimed innocent spouse liable for the deficiency attributable to the understatement sec_6013 a spouse seeking relief under sec_6013 has the burden of proving that each requirement has been satisfied because the statute is phrased in the conjunctive petitioner's failure to satisfy any one of these elements will preclude innocent spouse relief 9_f3d_290 3d cir affg tcmemo_1992_580 we have found that petitioner filed a joint_return for each of the years in issue and respondent concedes that there was a substantial_understatement of tax attributable to mr acquaviva accordingly we must decide whether petitioner lacked actual and constructive knowledge of the understatements and it would be inequitable to hold her liable for the deficiencies knowledge or reason to know courts have consistently held that the knowledge contemplated by sec_6013 is knowledge of the underlying transaction and not of the tax consequences of that transaction 86_tc_228 affd 826_f2d_470 6th cir petitioner must show a lack of actual knowledge as well as that she had no reason to know of the substantial_understatement in determining whether petitioner had reason to know within the meaning of sec_6013 we must inquire whether a reasonably prudent person under petitioner's circumstances could have been expected to know at the time of signing each of the returns that the returns contained a substantial_understatement 94_tc_126 affd 992_f2d_1132 11th cir we look to the following factors to determine whether or not petitioner had reason to know that the returns in question contained a substantial_understatement petitioner's level of education petitioner's involvement in the family's business and financial affairs whether there was a substantial unexplained increase in the family's standard of living and the conduct of petitioner's husband in concealing the true state of the family's finances 992_f2d_1256 2d cir affg tcmemo_1992_228 a education petitioner possessed only a high school education petitioner lacked meaningful business experience and knowledge pertaining to finances or tax_return preparation b family business petitioner's knowledge of the family's financial affairs and her husband's business affairs was minimal petitioner's participation in her family's financial affairs was limited to access to the couple's joint bank account which she used to pay incidental household and family_expenses mr acquaviva dominated the couple's financial affairs throughout their marriage mr acquaviva completely insulated petitioner from the family's financial picture as well as his business activities we are convinced that petitioner had no voice in the family's financial and business decisions petitioner was not in a position to know how much income her husband generated from his cf 887_f2d_959 9th cir wife had limited involvement in family finances despite responsibility of paying mortgage hinds v commissioner tcmemo_1988_426 innocent spouse relief allowed for wife whose participation in family's financial affairs was limited to accepting money from husband to pay household expenses and purchase family's food and clothing real_estate activities which activities generated that income or how he invested that income c family lifestyle petitioner enjoyed an affluent lifestyle during the years in issue but that lifestyle was consistent with that of preceding years the record reflects that the family lived in the same five-bedroom home located in an upscale neighborhood of holmdel new jersey prior to and during the years in issue the record also indicates that items of jewelry luxury automobiles household help family vacations and a summer home had all been a part of the family's lifestyle since at least the mid-1970's respondent points out that mr acquaviva gave his wife several items of expensive jewelry in focusing on the value of the gifts in relation to the family's adjusted_gross_income we are mindful that one person's luxury can be another's necessity and the lavishness of an expense must be measured from each family's relative level of ordinary support 509_f2d_162 5th cir we note that these items were given to petitioner in conjunction with the couple' sec_25th wedding anniversary and though expensive were not disproportionate to the acquavivas' standard of living d evasiveness mr acquaviva while not evasive did not share information about his financial decisions or his business activities with petitioner mr acquaviva considered all matters related to his business and family finances to be his domain we are convinced that petitioner was unaware of her husband's discussions with mr dimisa mr defalco or his tax attorney concerning the involuntary_conversions further we do not believe that mr acquaviva told petitioner or that she knew of his decision to ignore the advice of his advisers with regard to the condemnation respondent contends that petitioner had a duty to inquire and that she failed to do so specifically respondent argues that because petitioner knew of the fire and the condemnation and the substantial amounts involved petitioner had a duty to inquire as to the proper tax treatment of the and involuntary_conversion proceeds and the constructive dividends we think that under the circumstances presented here it was reasonable that petitioner did not ask her husband about the tax consequences of the involuntary_conversion proceeds and the corporate_distributions petitioner trusted her husband to do what was best for her and their family including ensuring that the family's tax returns were properly prepared and filed petitioner also knew that her husband had a long-standing we also note that contrary to respondent's belief failure to inspect a federal_income_tax return does not automatically preclude innocent spouse relief see eg 72_tc_1164 the fact that the taxpayer signed the return without reading it does not require the conclusion that she had reason to know of the omitted income professional relationship with his accountant mr defalco and that he prepared the couple's tax returns as well as the returns for the entities that mr acquaviva controlled petitioner had no reason to question mr defalco's ability moreover when the and returns were filed there was no substantial_understatement of tax attributable to the involuntary_conversions by operation of respondent's regulations the acquavivas were treated as having elected the provisions of sec_1033 with the filing of the and returns see sec_1 a - c income_tax regs based on our review of the record as a whole we hold that petitioner did not know and had no reason to know of any substantial_understatement of income on the couple's federal_income_tax returns for the taxable years equity of holding petitioner liable the final requirement for innocent spouse relief is that given all of the facts and circumstances it would be inequitable to hold petitioner liable for the deficiency attributable to the substantial_understatement sec_6013 although sec_6013 as amended no longer requires us to determine whether petitioner significantly benefited as a result of the omitted income this factor is still considered in determining whether it is inequitable to hold petitioner liable purificato v commissioner f 3d pincite sec_1 b income_tax regs any significant benefit received by petitioner must be considered in the totality of the circumstances purificato v commissioner supra pincite sec_1 b income_tax regs a taxable_year petitioner has not demonstrated that she did not realize a significant benefit from the insurance proceeds petitioner failed to produce the couple's joint checking account records for the tax_year as she did for the and tax years the failure of a party to produce relevant evidence within its possession or control gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir petitioner failed to meet her burden of proving that it would be inequitable within the meaning of sec_6013 to hold her liable for that portion of the deficiency related to therefore she is not an innocent spouse in b taxable_year with respect to the condemnation_award a check representing mr acquaviva's share of the condemnation_award was deposited into his personal checking account the bulk of the condemnation_award was used in mr acquaviva's real_estate ventures which failed in subsequent years in this regard we believe petitioner did not receive any of the benefits of ownership from the condemnation_award furthermore we are satisfied that petitioner's lifestyle did not change on account of her husband's receipt of the condemnation_award although petitioner may have received some benefit from the condemnation_award we believe that such a benefit did not exceed her normal level of support which is not a significant benefit 93_tc_355 we conclude that petitioner did not derive a significant benefit from mr acquaviva's omission of the condemnation_award accordingly under the facts and circumstances of this case we find that it would be inequitable to hold petitioner liable for that portion of the deficiencies in tax arising from mr acquaviva's understatement of income attributable to the condemnation_award the same cannot be said of the constructive dividends here the evidence demonstrates that petitioner benefited from the constructive dividends_paid to mr acquaviva during magnum paid dollar_figure for the installation of a swimming pool at the acquavivas' home and dollar_figure for home improvements petitioner's lifestyle was enhanced by these home improvements we find that the constructive_dividend was used to benefit petitioner beyond normal support we hold that it is not inequitable to hold petitioner liable for the portion of the deficiency attributable to the constructive dividends thus she is not entitled to relief as an innocent spouse with respect to this item c taxable_year with respect to the taxable_year magnum paid dollar_figure for landscaping services to the acquavivas' home and in addition issued a check in the amount of dollar_figure directly to mr acquaviva again petitioner's lifestyle was enhanced by these landscaping services to her home we find that the constructive_dividend attributable to landscaping services benefited petitioner beyond normal support with regard to the dollar_figure check to mr acquaviva petitioner did not present any evidence on how it was used therefore as to the dollar_figure she has failed to establish that it would be inequitable to hold her liable for the deficiency we hold that it is not inequitable to hold petitioner liable for the portion of the deficiency attributable to the constructive_dividend thus she is not entitled to relief as an innocent spouse under sec_6013 with respect to this item for the foregoing reasons we hold that petitioner is entitled to innocent spouse relief under sec_6013 for the portion of the deficiency for attributable to the condemnation_award but she is not entitled to innocent spouse relief with respect to the deficiency for or with respect to the portions of the deficiencies for and attributable to the constructive dividends d additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of showing the addition is improper 469_us_241 if any part of the underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 for sec_6653 for and there is a further addition_to_tax in an amount equal to percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence sec_6653 for sec_6653 for and sec_6661 provides for a 25-percent addition_to_tax on any substantial_understatement 90_tc_498 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the amount of the understatement for purposes of sec_6661 is to be reduced by the portion attributable to any item for which there was substantial_authority or any item that was adequately disclosed sec_6661 respondent determined that petitioner is liable for the additions to tax discussed above petitioner has offered no evidence with regard to any of the additions to tax in fact petitioner's briefs fail to address the additions to tax the burden rests with petitioner to prove that respondent's determinations are in error rule a we cannot be sure that petitioner intended to abandon the issue but in any case respondent's determination of the applicable additions to tax must be sustained with respect to any underpayment_of_tax or substantial_understatement resulting from the omission_of_income in and from the constructive dividends in and to reflect the foregoing and the concessions of the parties decision will be entered under rule
